                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

  UNITED STATES OF AMERICA                             )
                                                       )
  v.                                                   )       No. 2:11-CR-00025-JRG
                                                       )
  HOMER EUGENE BANNER                                  )

                           MEMORANDUM OPINION AND ORDER

         This matter is before the Court on Defendant Homer Eugene Banner’s letter [Doc. 43]

  and the United States’ Response in Opposition [Doc. 46]. Mr. Banner moves the Court for

  “compassionate relief under 18 U.S.C. § 3582(c)(1)(A),” stating that he has underlying medical

  conditions that put him at a heightened risk of severe illness if he were to contract COVID-19.

  [Def.’s Mot. at 1].

         “[O]nce a court has imposed a sentence, it does not have the authority to change or

  modify that sentence unless such authority is expressly granted by statute.” United States v.

  Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (quoting United States v. Curry, 606 F.3d 323, 326

  (6th Cir. 2010)). Although § 3582(c) begins with the declaration that “[t]he court may not modify

  a term of imprisonment once it has been imposed,” Congress enacted the First Step Act, Pub. L.

  No. 115-319, 132 Stat. 5194 (2018), which amended § 3582(c)(1) so that courts can consider

  motions for compassionate release once a defendant exhausts his administrative remedies with

  the Bureau of Prisons or thirty days after submitting a request to the warden:

         The court may not modify a term of imprisonment once it has been imposed except
         that . . . the court, upon motion of the Director of the Bureau of Prisons, or upon
         motion of the defendant after the defendant has fully exhausted all administrative
         rights to appeal a failure of the Bureau of Prisons to bring a motion on the
         defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
         warden of the defendant’s facility, whichever is earlier, may reduce the term of
         imprisonment[.]




Case 2:11-cr-00025-JRG-MCLC Document 47 Filed 08/21/20 Page 1 of 2 PageID #: 172
  § 3582(c)(1)(A). Mr. Banner claims that he “filed to [his] warden for compassionate release[],”

  [Def.’s Mot. at 1], but the United States argues that the Court should reject Mr. Banner’s request

  for compassionate release because he “has not proven that he” petitioned the warden, [United

  States’ Resp. at 7].

         While the Court sympathizes with Mr. Banner’s concerns, Mr. Banner must provide the

  Court with documentation showing that he has indeed petitioned the warden for compassionate

  release. See United States v. Crawford, No. 2:18-cr-00075-3, 2020 WL 3050218, at *1 (S.D.

  Ohio June 8, 2020) (denying the defendant’s motion for compassionate release because he

  provided the court with “no documentation corroborating” that he had met § 3582(c)(1)(A)’s

  exhaustion requirement); see also United States v. Dickson, No. 1:19-cr-251-17, 2020 WL

  1904058, at *2 n.1 (N.D. Ohio Apr. 17, 2020) (stating that the defendant failed to demonstrate

  that he satisfied § 3582(c)(1)(A)’s exhaustion requirement because he provided the court with

  no documentation to that effect). Until then, the Court will be unable to consider Mr. Banner’s

  request for compassionate release. See United States v. Alam, 960 F.3d 831, 833–36 (6th Cir.

  2020) (determining that § 3582(c)(1)(A)’s exhaustion requirement is mandatory and that courts

  lack license to create a judge-made or an equitable exception to it). Mr. Banner’s motion [Doc.

  43] is therefore DENIED without prejudice.

         So ordered.

         ENTER:


                                                      s/J. RONNIE GREER
                                                 UNITED STATES DISTRICT JUDGE




Case 2:11-cr-00025-JRG-MCLC Document 47 Filed 08/21/20 Page 2 of 2 PageID #: 173
